Citation Nr: 1107017	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  08-33 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUE

Entitlement to service connection for cervical herniation at C-5, 
C-6 with upper extremity pain and weakness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1978 to 
January 1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in Sioux 
Falls, South Dakota.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran expressed a desire for a BVA hearing in Washington, 
DC in his October 2008 VA Form 9.  A Travel Board hearing was 
scheduled for May 6, 2010.  The Board observes, however, that in 
an April 2010 letter, the Veteran requested a video hearing with 
a local hearing officer in lieu of the Travel Board hearing 
because he was, for reasons of financial difficulty, unable to 
attend the Travel Board hearing.  A May 2010 letter from the 
Veteran's representative noted that the Veteran was unable to 
attend his scheduled Board hearing and requested a video hearing 
with a local decision review officer (DRO).  As such hearing has 
not yet been conducted, this matter should be REMANDED to 
schedule the appellant for a DRO hearing.  See 38 C.F.R. § 
3.103(c) (2010).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a DRO hearing per 
his April 2010 request.  Appropriate 
notification should be given to the Veteran 
and his representative, if any, and such 
notification should be documented and 
associated with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


